TAMILIA, J.,
Concurring.
¶ 1 I vote to join the proposed Opinion. In joining this Opinion, I would also adopt the Opinion of the learned trial judge, James Knoll Gardner, P.J. Judge Gardner, in a 76 page Memorandum Opinion, exhaustively reviewed the facts of this case, correctly applied the law and justified the weight and credibility given to the various witnesses, most particularly, the psychologists who testified on behalf of each of the parties. In particular, I agree with Judge Gardner’s decision not to impose sanctions on appellant for her violation of various visitation and other court Orders. The change of primary custody of the children from mother to father serves to correct the underlying problem and the need for coercive sanctions to bring about mother’s cooperation is obviated while further sanctions would simply be punitive.